COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 GABRIEL MARTIN DEL CAMPO,                     §               No. 08-17-00012-CV

                      Appellant,               §                  Appeal from the

 v.                                            §                383rd District Court

 ELISA MARTIN DEL CAMPO,                       §             of El Paso County, Texas

                       Appellee.               §                (TC# 2011-CM001)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s Motion for Extension of Time to Complete

Mediation and ORDERS that the mediation process be extended until May 12, 2017. Upon

completion of mediation, the parties are directed to comply with the instructions set forth in our

order of February 2, 2017.

       IT IS SO ORDERED this 13th day of April, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.